EXHIBIT 10.40

LEAPFROG ENTERPRISES, INC.

2002 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

Pursuant to the Target Award Grant Notice (“Grant Notice”) and this Performance
Share Award Agreement (“Agreement”) (collectively, the “Award”), LeapFrog
Enterprises, Inc. (the “Company”) has awarded you, pursuant to its Performance
Share Award Program (the “Program”) under its 2002 Equity Incentive Plan (the
“Plan”), the number of shares of the Company’s Class A Common Stock as indicated
in the Grant Notice, provided that (i) the Performance Goals specified in
Exhibit A to the Program are met during the Performance Period beginning on
                                ,                      and ending on
                                    ,              and (ii) you remain
continuously employed by the Company during the entire Performance Period.
Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan or Program document.

The details of your Award are as follows.

1. ENTITLEMENT TO SHARES. Subject to the limitations contained herein, you shall
be entitled to receive a percentage of the shares of Class A Common Stock
specified in your Grant Notice if (i) a specified target level of certain
Performance Goals is met during the applicable Performance Period and (ii) you
remain continuously employed by the Company during the entire Performance
Period. If the level of Performance Goals that is met during the Performance
Period is less than or exceeds the specified target level, you will be awarded a
pro-rata percentage of shares specified in your Grant Notice; provided, however,
that (i) if a specified threshold level of Performance Goals is not met during
the Performance Period, you will not receive any shares, and (ii) the maximum
number of shares that you may receive will be 200% of the shares specified in
your Grant Notice. The applicable threshold, target, and maximum award levels
for the applicable Performance Period are set forth in Exhibit A to the Program.

2. DIVIDENDS. Prior to your receipt of any shares subject to your Award, you
shall not receive any payment or other adjustment in the number of shares
subject to your Award for dividends or other distributions that may be made in
respect of the shares of Class A Common Stock to which your Award relates.

3. DISTRIBUTION OF SHARES. Provided that you become entitled to the shares of
Class A Common Stock subject to your Award in accordance with Section 1 of this
Agreement, the Company will distribute such shares to you within thirty
(30) days following the completion of an independent audit and certification by
the Committee, as described in Section 4(a) of the Program; provided, however,
that in the event that the Company determines that you are subject to its Policy
Against Trading on the Basis of Inside Information and any shares of Class A
Common Stock in respect of your Award are scheduled to be delivered on a day
(the “Original Distribution Date”) that does not occur during a “window period”
applicable to you, as determined by the Company in accordance with such policy,
then such shares shall not be delivered on such Original Distribution Date and
shall instead be delivered as soon as practicable within the next “window
period” applicable to you pursuant to such policy; and provided further, that if
you elect to defer issuance of the shares of Class A Common Stock as provided in
Section 4 of this Agreement, the shares of Class A Common Stock shall be issued
as set forth in your Deferral Election Form.

4. DEFERRAL ELECTION. You may elect to defer issuance of the shares of Class A
Common Stock that would otherwise be issued by virtue of the vesting of your
Award as set forth in the

 

1.



--------------------------------------------------------------------------------

Grant Notice. If such deferral election is made, it shall be made in accordance
with the following requirements:

(a) No deferral period shall exceed five (5) years from the original vesting
date of the Award; and

(b) You must complete and submit a Deferral Election Form (in substantially the
form attached to the Grant Notice) to the Company
by                            ,             .

5. ADJUSTMENTS. The number of shares of Class A Common Stock subject to your
Award may be adjusted from time to time for capitalization adjustments, as
provided in Section 11(a) of the Plan. In addition, the Committee is authorized
to make certain adjustments in the method of calculating the attainment of
Performance Goals, as provided in Section 2(ff) of the Plan.

6. SECURITIES LAW COMPLIANCE. You may not be issued any shares of Class A Common
Stock under your Award unless the shares are either (i) then registered under
the Securities Act or (ii) the Company has determined that such issuance would
be exempt from the registration requirements of the Securities Act. Your Award
must also comply with other applicable laws and regulations governing the Award,
and you shall not receive such shares if the Company determines that such
receipt would not be in material compliance with such laws and regulations.

7. RESTRICTIVE LEGENDS. The shares of Class A Common Stock issued under your
Award shall be endorsed with appropriate legends, if any, determined by the
Company.

8. TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of shares of Class A Common Stock pursuant
to Section 3 of this Agreement.

9. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue such
service. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.

10. UNSECURED OBLIGATION. Your Award is unfunded, and as the holder of an Award,
you shall be considered an unsecured creditor of the Company with respect to the
Company’s obligation, if any, to issue shares of Class A Common Stock pursuant
to Section 3 of this Agreement.

11. WITHHOLDING OBLIGATIONS.

(a) At the time you receive a distribution of shares of Class A Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from payroll and any other amounts
payable to you and otherwise agree to make adequate provision for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your Award.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to issue a certificate for
such shares.

 

2.



--------------------------------------------------------------------------------

12. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

13. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

14. AMENDMENT. Nothing in this Agreement shall restrict the Company’s ability to
exercise its discretionary authority pursuant to Section 3 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your Award and this Agreement.

15. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

16. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

17. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

 

3.